 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   LUIS RENTERIA,                                 1:18-cv-00497-LJO-GSA-PC
12                Plaintiff,                        FINDINGS AND RECOMMENDATIONS,
                                                    RECOMMENDING THAT PLAINTIFF’S
13         vs.                                      MOTION FOR PRELIMINARY
14
                                                    INJUNCTIVE RELIEF BE DENIED
     KABIR MATHARU, et al.,                         (ECF No. 28.)
15               Defendants.                        OBJECTIONS, IF ANY, DUE WITHIN
16                                                  FOURTEEN DAYS

17

18   I.     BACKGROUND
19          Luis Renteria (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
20   this civil rights action pursuant to 42 U.S.C. § 1983. On April 12, 2018, Plaintiff filed the
21   Complaint commencing this action. (ECF No. 1.) On May 29, 2018, Plaintiff filed the First
22   Amended Complaint as a matter of course. (ECF No. 15.) On December 14, 2018, the court
23   issued a screening order dismissing the First Amended Complaint for violation of Local Rule
24   220 and failure to state a claim, with leave to amend. (ECF No. 22.) On March 6, 2019,
25   Plaintiff filed a Second Amended Complaint, which awaits the court’s requisite screening
26   under 28 U.S.C. § 1915. (ECF No. 27.)
27          On April 15, 2019, Plaintiff filed a request for access to the law library, which the court
28   construes as a motion for preliminary injunctive relief. (ECF No. 28.)

                                                     1
 1   II.     PRELIMINARY INJUNCTIVE RELIEF
 2           “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed
 3   on the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief,
 4   that the balance of equities tips in his favor, and that an injunction is in the public interest.” Id.
 5   at 374 (citations omitted). An injunction may only be awarded upon a clear showing that the
 6   plaintiff is entitled to relief. Id. at 376 (citation omitted) (emphasis added).
 7           Federal courts are courts of limited jurisdiction and in considering a request for
 8   preliminary injunctive relief, the Court is bound by the requirement that as a preliminary
 9   matter, it have before it an actual case or controversy. City of Los Angeles v. Lyons, 461 U.S.
10   95, 102, 103 S.Ct. 1660, 1665 (1983); Valley Forge Christian Coll. v. Ams. United for
11   Separation of Church and State, Inc., 454 U.S. 464, 471, 102 S.Ct. 752, 757-58 (1982). If the
12   Court does not have an actual case or controversy before it, it has no power to hear the matter
13   in question. Id.
14           Analysis
15           Plaintiff seeks an order compelling officials at the Los Angeles County Jail, where he is
16   currently incarcerated, to provide him with access to the law library.               The court lacks
17   jurisdiction to issue such an order because the order would not remedy any of the claims upon
18   which this case proceeds, additionally the Los Angeles County Jail is not a party to this action.
19   Plaintiff filed this case against medical personnel employed at Kern Valley State Prison in
20   Delano, California, when Plaintiff was incarcerated there, based on events occurring before
21   Plaintiff filed this case on May 29, 2018. Plaintiff now requests a court order compelling
22   officials at the Los Angeles County Jail to act. Because such an order would not remedy any of
23   the claims in this case, the court lacks jurisdiction to issue the order sought by Plaintiff, and
24   Plaintiff’s motion should be denied. And, as stated above, because officials at the Los Angeles
25   County Jail are not a part of this action, the Court lacks jurisdiction over them.
26   III.    CONCLUSION AND RECOMMENDATIONS
27           Based on the foregoing, IT IS HEREBY RECOMMENDED that Plaintiff’s motion
28   for preliminary injunctive relief, filed on April 15, 2019, be DENIED for lack of jurisdiction.

                                                       2
 1   ///
 2            These findings and recommendations are submitted to the United States District Judge
 3   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
 4   (14) days after the date of service of these findings and recommendations, Plaintiff may file
 5   written objections with the court. Such a document should be captioned “Objections to
 6   Magistrate Judge's Findings and Recommendations.” Plaintiff is advised that failure to file
 7   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
 8   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
 9   (9th Cir. 1991)).
10
     IT IS SO ORDERED.
11

12         Dated:   April 18, 2019                         /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    3
